Order entered November 19, 2018




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-18-01302-CV

                         IN RE YANIKA DANIELS, Relator

              Original Proceeding from the 303rd Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. DF-05-012682

                                      ORDER
                   Before Justices Lang-Miers, Fillmore, and Stoddart

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                 /s/   ROBERT M. FILLMORE
                                                       JUSTICE